Citation Nr: 0925565	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-39 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claims were previously before the Board in 
March 2008 and remanded at that time for additional 
evidentiary development.  Regrettably, another remand is 
required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the Board's March 2008 remand order, the Veteran 
was afforded a VA Compensation and Pension (C&P) PTSD 
examination in March 2009 to assess the severity of his 
service-connected PTSD and to ascertain his ability to obtain 
and maintain substantially gainful employment.  

The examiner noted that the Veteran was previously diagnosed 
as having PTSD and that he experienced psychiatric symptoms 
within the past year.  These symptoms, according to the 
examiner, were "particularly related to his depression."  
At the time of the examination, the Veteran reported social 
isolation and stated that he had no desire to "do 
anything."  He relied on his daughter for help with basic 
household chores and purportedly took a bath or shower once 
every two to three months.  

Upon mental status examination, the examiner noted that the 
Veteran needed a bath and clean clothes.  His psychomotor 
activity, thought processes, and thought content were 
unremarkable, but the Veteran's speech was hesitant, soft, 
whispered, and slow.  The Veteran was cooperative, but his 
affect was flat and his mood was depressed.  The Veteran was 
also unable to perform serial 7's and had difficulty 
maintaining concentration.  He was oriented to person, place, 
and time, and had normal memory.  The examiner noted that the 
Veteran had average intelligence, understood the outcome of 
his behavior, and partially understood that he had a 
"problem."  The examiner noted that the Veteran had a sleep 
impairment, but doubted that it was "clinically 
significant," particularly where, as here, the Veteran 
napped during the day.  No evidence of delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, suicidal or homicidal thoughts, 
impaired impulse control, or episodes of violence was found.  
The Veteran was not, however, able to perform activities of 
daily living or maintain minimum personal hygiene.  

The examiner noted that the Veteran's PTSD was manifested by 
recurrent, distressing dreams, avoidant behavior, feelings of 
detachment and estrangement from others, hypervigilance, 
difficulty concentrating, deficiencies in mood, and an 
inability to perform routine behavior and self-care.  The 
examiner described these symptoms as "chronic," but 
indicated that the Veteran's PTSD symptoms were "moderate."  
In support of this contention, the examiner noted that the 
Veteran sought no psychiatric care from February 2007 to 
February 2008, and that prior to December 2008, his problems 
with irritability seemingly improved.  Furthermore, the 
examiner found no evidence of total occupational and social 
impairment as a result of the Veteran's PTSD, nor was there 
impairment in judgment, thinking, family relations, or work.  

The examiner also found the Veteran competent to handle his 
financial affairs.  The Veteran was not employed at the time 
of the examination and last worked in 1995 or 1996 as a 
security guard.  According to the examiner, the Veteran was 
capable of handling part-time employment based on his PTSD 
symptoms alone, but he also had severe depression which 
prevented him from being employable.  The examiner further 
stated that the Veteran's depression resulted in mood 
problems, lack of interest, social isolation, and poor 
hygiene.  The impression was PTSD and major depressive 
disorder.  The Veteran's Global Assessment of Functioning 
(GAF) score, 45, included consideration of both PTSD and the 
major depressive disorder.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996).

Here, the March 2009 VA C&P PTSD examination described above 
must be returned for clarification because the examiner did 
not provide a GAF score based only on the Veteran's PTSD 
symptoms and because the examiner did not indicate whether 
the Veteran's major depressive disorder, or any other 
diagnosed psychiatric disability, was due to, the result of, 
or aggravated by the service-connected PTSD.  Thus, the RO 
should return the Veteran's claims file to the VA examiner 
who conducted the March 2009 VA C&P PTSD examination to 
provide an addendum that answers these questions. If this 
examiner is unavailable or indicates that another examination 
is necessary, the RO should make arrangements with the 
appropriate VA medical facility for the Veteran to undergo a 
PTSD examination.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from December 5, 2008, to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain all medical treatment records 
pertaining to the Veteran that are dated 
December 5, 2008, to the present. The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

2.  After the above development is 
completed, the RO should also return the 
Veteran's claims file to the VA examiner 
who conducted the March 2009 VA C&P PTSD 
examination.  If this examiner is 
available, the examiner is asked to 
express an opinion on the following issues 
after reviewing the December 2008 and 
April 2009 VA mental health records:

*	If possible, provide the Veteran's 
GAF score based only on his PTSD 
symptoms.  If the symptomatology 
cannot be disassociated, the examiner 
should so state and explain why.

*	Indicate whether the Veteran's 
currently diagnosed major depressive 
disorder is at least as likely as not 
(a probability of 50 percent or 
greater) due to the service-connected 
PTSD.  See December 2008 VA mental 
health clinic outpatient note.  
Regardless of the response provided, 
the examiner should also state 
whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that the service-connected 
PTSD aggravated (permanently 
worsened) the major depressive 
disorder.  A complete rationale must 
be provided for all opinions 
rendered.

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to have a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
Any psychological testing should also be 
conducted at that time if deemed necessary 
by the examiner and the results of any 
testing done should be included with the 
findings from the VA examination.  The 
claims folder must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed and the examiner 
is asked to answer the questions posed in 
the action paragraph described above.  A 
complete rationale must be provided for 
all opinions rendered.    

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



